Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of December 1, 2010, by and between Joseph W. Saunders (the
“Executive”) and Visa Inc., a Delaware corporation (the “Company”).

WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated as of February 7, 2008 (the “Prior Agreement”) that became effective in
connection with the initial public offering of shares of the Company’s common
stock (the “IPO”); and

WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders to assure that the Company shall have the continued
dedication of the Executive for a fixed period extending beyond the third
anniversary of the IPO.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, it is hereby
covenanted and agreed by the Executive and the Company as follows:

1. Effective Date. The “Effective Date” of this Agreement shall mean December 1,
2010. Upon the Effective Date, this Agreement shall supersede and replace the
Prior Agreement.

2. Employment Period. The Executive’s employment pursuant to the terms of this
Agreement shall commence on the Effective Date and end on March 31, 2013 (the
“Employment Period”), unless terminated earlier pursuant to Section 5 or 6 of
this Agreement. The Employment Period shall automatically end upon termination
of the Executive’s employment for any reason.

3. Position and Duties. (a) During the Employment Period, the Executive shall,
subject to the last paragraphs of Sections 5(b) and 5(c) and to Section 6(f)(i)
of this Agreement, serve as the Chief Executive Officer of the Company, with
such authority, power, duties and responsibilities as are commensurate with such
position and as are customarily exercised by a person holding such position in a
company of the size and nature of the Company. During the Employment Period,
subject to the last paragraphs of Sections 5(b) and 5(c) and to Section 6(f)(i)
of this Agreement, the Executive shall (i) report directly to the Board of
Directors of the Company (the “Board”), (ii) be nominated by the Board to serve
as a member of the Board, (iii) serve as Chairman of the Board to the extent
serving as a Board member, unless (A) the Executive’s service as both the
Chairman of the Board and an executive of the Company is prohibited by
applicable law or (B) the Board, in its sole discretion, determines prior to a
Change of Control of the Company (as defined in the Company’s 2007 Equity
Incentive Compensation Plan (the “2007 Plan”)) that the Executive shall not
serve as Chairman, either due to corporate governance considerations or in
connection with the Company’s chief executive officer succession planning, and
(iv) perform his duties in San Francisco, California.

(b) During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote all of
his



--------------------------------------------------------------------------------

attention and time during normal business hours to serving in the positions
described in Section 3(a) and shall perform his duties faithfully and
efficiently. Notwithstanding the foregoing provisions of this Section 3(b), the
Executive may (i) serve as a director, trustee or officer or otherwise
participate in not-for-profit educational, welfare, social, religious and civic
organizations; (ii) serve as a director of any for-profit business, with the
prior consent of the Board (which consent shall not be unreasonably withheld);
and (iii) manage personal investments, to the extent that such other activities,
either individually or in the aggregate, do not inhibit or interfere with the
performance of the Executive’s duties under this Agreement, or to the knowledge
of the Executive conflict in any material way with the business or policies of
the Company or any subsidiary or controlled affiliate thereof (the “Affiliated
Entities”).

4. Compensation. Subject to the terms of this Agreement, while the Executive is
employed by the Company, the Company shall compensate the Executive for his
services as follows:

(a) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”) of not less than $950,000. During the
Employment Period, the Executive’s Annual Base Salary shall be reviewed annually
by the Compensation Committee of the Board (the “Compensation Committee”) for
increase, but not decrease. The term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as in effect from time to time,
including any increases. Such Annual Base Salary shall be payable in monthly or
more frequent installments in accordance with the Company’s payroll policies
applicable to executive officers.

(b) Annual Incentive Payment. With respect to each fiscal year of the Company
ending during the Employment Period, the Executive shall be eligible to receive
an annual cash incentive payment (the “Annual Incentive Payment”). The
Executive’s target Annual Incentive Payment opportunity shall be no less than
250% of the Executive’s Annual Base Salary (the “Target Incentive Payment”), and
the Executive’s maximum Annual Incentive Payment opportunity shall be no less
than 500% of the Executive’s Annual Base Salary (the “Maximum Incentive
Payment”), with such percentages to be subject to increase (but not decrease) as
determined by the Compensation Committee. The terms Target Incentive Payment and
Maximum Incentive Payment as utilized in this Agreement shall refer to Target
Incentive Payment and Maximum Incentive Payment as in effect from time to time,
including any increases. The actual Annual Incentive Payment may be higher or
lower than the Target Incentive Payment based on actual performance as
determined by the Compensation Committee in accordance with the Visa Inc.
Incentive Plan or any substitute or successor plan thereto (the “Incentive
Plan”).

(c) Annual Long-Term Incentive Awards. With respect to each fiscal year of the
Company ending during the Employment Period, the Executive shall be eligible to
receive an annual long-term incentive award (the “Annual LTI Award”) with a
target value of no less than 500% of the Executive’s Annual Base Salary (based
on the grant date value of any such Annual LTI Award as determined in accordance
with the Company’s standard valuation methodology and procedures for equity and
equity-based awards as applied consistently with respect to other executive
officers of the Company). The Executive’s Annual LTI Awards shall be determined

 

-2-



--------------------------------------------------------------------------------

solely by the Compensation Committee on the same basis as, and shall have terms
and conditions no less favorable than those that apply to, other executive
officers of the Company.

(d) Employee Benefits, Fringe Benefits and Perquisites. During the Employment
Period, the Executive shall be entitled to employee benefits and fringe benefits
on a basis that is no less favorable than those provided to other executive
officers of the Company and perquisites on a basis that is no less favorable
than those provided to the Executive immediately prior to the Effective Date.

(e) Expense Reimbursement. During the Employment Period, the Company shall
reimburse the Executive for all reasonable expenses incurred by him in the
performance of his duties in accordance with the Company’s policies applicable
to other executive officers of the Company.

(f) Vacation. During the Employment Period, the Executive shall be eligible for
paid-time off in accordance with the Company’s policy.

(g) Indemnification. The Company shall indemnify the Executive to the maximum
extent permitted under the General Corporate Law of Delaware for acts taken
within the scope of his employment. To the extent that the Company obtains
coverage under a director and officer indemnification policy, the Executive
shall be entitled to such coverage on a basis that is no less favorable than the
coverage provided to any other officer or director of the Company.

5. Termination of Employment. (a) Death or Permanent Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Permanent
Disability of the Executive has occurred during the Employment Period (pursuant
to the definition of Permanent Disability set forth below), it may provide the
Executive with written notice in accordance with Section 11(f) of this Agreement
of its intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Permanent Disability” shall have such meaning as
under the Company’s disability plan in which the Executive participates or, if
the Executive does not participate in any such plan, shall mean the absence of
the Executive from the Executive’s duties with the Company on a full-time basis
for 180 consecutive business days as a result of incapacity due to mental or
physical illness, as determined by a physician selected by the Company or its
insurers and acceptable to the Executive or the Executive’s legal
representative.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean:

 

-3-



--------------------------------------------------------------------------------

(i) the willful failure of the Executive to perform the Executive’s duties with
the Company or one of the Affiliated Entities (other than any such failure
resulting from incapacity due to physical or mental illness);

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company;

(iii) the Executive’s conviction of, or plea of guilty or nolo contendere to, a
charge of commission of a felony; or

(iv) the Executive’s disclosure of confidential information in violation of the
Company’s written policies which is materially and demonstrably injurious to the
Company.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in clauses (i), (ii) or (iv) above, and specifying the particulars
thereof in detail.

Notwithstanding anything contained herein to the contrary, in no event shall
(A) the cessation of the Executive’s service in the position of Chief Executive
Officer of the Company and/or Chairman of the Board or (B) any changes in or
diminution of the Executive’s duties as Chief Executive Officer and/or the
Chairman of the Board be considered a termination by the Company without Cause
or a breach of this Agreement, if such cessation of service, or changes in his
positions and/or duties, occurs prior to a Change of Control of the Company and
at the request of the Board in connection with the Company’s chief executive
officer succession planning. Whether the occurrence of any of the events or
circumstances set forth in clauses (A) and (B) is in connection with the
Company’s chief executive officer succession planning shall be determined by the
Board in its sole discretion. In addition, the cessation of the Executive’s
service as the Chairman of the Board as contemplated by Section 3(a)(iii) above,
as determined by the Board in its sole discretion, shall not be considered a
termination by the Company without Cause or a breach of this Agreement.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
during the Employment Period with or without Good Reason. Any termination by the
Executive without Good Reason on or following the date on which he attains age
65 shall

 

-4-



--------------------------------------------------------------------------------

constitute a termination due to retirement (a “Retirement”). For purposes of
this Agreement, “Good Reason” shall mean (in the absence of the written consent
of the Executive):

(i) the assignment to the Executive of any duties inconsistent with the
Executive’s positions (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 3(a) of this Agreement or any action by the Company which results in a
diminution in any of the foregoing, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Company promptly after receipt of notice thereof given by the Executive;

(ii) any failure by the Company to comply with any of the provisions of
Section 4 of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

(iii) any other material breach of this Agreement by the Company; or

(iv) any failure by the Company to comply with Section 10(b) of this Agreement.

The Executive’s mental or physical incapacity following the occurrence of an
event described above in clauses (i) through (iv) shall not affect the
Executive’s ability to terminate employment for Good Reason and the Executive’s
death following delivery of a Notice of Termination for Good Reason shall not
affect the Executive’s estate’s entitlement to any severance payments or
benefits under Section 6(a) or Section 6(f)(ii) of this Agreement.

Notwithstanding anything contained herein to the contrary, in no event shall
(A) the cessation of the Executive’s service in the position of Chief Executive
Officer of the Company and/or Chairman of the Board or (B) any changes in or
diminution of the Executive’s duties as Chief Executive Officer and/or the
Chairman of the Board constitute (or serve as a basis to claim) a termination
for Good Reason by the Executive or a breach of this Agreement, if such
cessation of service, or changes in his positions and/or duties, occurs prior to
a Change of Control of the Company and at the request of the Board in connection
with the Company’s chief executive officer succession planning. Whether the
occurrence of any of the events or circumstances set forth in clauses (A) and
(B) is in connection with the Company’s chief executive officer succession
planning shall be determined by Board in its sole discretion. In addition, the
cessation of the Executive’s service as the Chairman of the Board as
contemplated by Section 3(a)(iii) above, as determined by the Board in its sole
discretion, shall not constitute (or serve as a basis to claim) a termination
for Good Reason by the Executive or a breach of this Agreement.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 11(f) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in

 

-5-



--------------------------------------------------------------------------------

reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(iii) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than 30 days after the giving of such notice). The failure by the Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive with or
without Good Reason or due to Retirement, the date of receipt of the Notice of
Termination or any later date specified therein within 30 days of such notice,
as the case may be, (ii) if the Executive’s employment is terminated by the
Company other than for Cause or Permanent Disability, the Date of Termination
shall be the date on which the Company notifies the Executive of such
termination and (iii) if the Executive’s employment is terminated by reason of
death or Permanent Disability, the Date of Termination shall be the date of
death of the Executive or the Disability Effective Date, as the case may be. The
Company and the Executive shall take all steps necessary (including with regard
to any post-termination services by the Executive) to ensure that any
termination described in this Agreement constitutes a “separation from service”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and notwithstanding anything contained herein to the
contrary, the date on which such separation from service takes place shall be
the “Date of Termination.”

6. Obligations of the Company upon Termination. (a) Termination Following a
Change of Control by the Company without Cause or by the Executive for Good
Reason. Subject to the Executive’s execution and non-revocation of the “Waiver
and Release” attached hereto as Exhibit A (the “Waiver and Release”) no later
than 56 days after the Date of Termination (which Waiver and Release shall not
be required for receipt of the Accrued Obligations and Other Benefits), if,
during the Employment Period, the Company shall terminate the Executive’s
employment without Cause or the Executive shall terminate employment for Good
Reason, in either case, following the occurrence of a Change of Control:

(i) the Company shall pay to the Executive in a lump sum in cash on the 65th day
after the Date of Termination (other than with respect to the Accrued
Obligations (as defined below) which shall be payable within 30 days of the Date
of Termination), the aggregate of the following amounts:

A. the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) any annual incentive payment
earned by the Executive for a prior award period to the extent not theretofore
paid and not theretofore deferred, (3) any accrued and unused vacation pay and
(4) any business expenses incurred by the Executive that are unreimbursed as of
the Date of Termination (the sum of the amounts described in clauses (1), (2),
(3) and (4) shall be hereinafter referred to as the “Accrued Obligations”);

 

-6-



--------------------------------------------------------------------------------

B. the amount equal to the product of (1) the Target Incentive Payment and (2) a
fraction, the numerator of which is the number of days that have elapsed in the
fiscal year of the Company in which the Date of Termination occurs as of the
Date of Termination, and the denominator of which is 365 (the “Pro-Rata
Incentive Payment”);

C. the amount equal to the product of (1) the number of months and portions
thereof (if any) from the Date of Termination through March 31, 2013 (the
“Remaining Employment Period”), divided by twelve, and (2) the sum of (x) the
Executive’s Annual Base Salary and (y) the Target Incentive Payment (the
“Remaining Balance Payment”); and

(ii) notwithstanding anything to the contrary contained in any stock incentive
plan or grant or award agreement, as applicable:

A. all stock options outstanding as of the Date of Termination and held by the
Executive (including, without limitation, any stock options granted to the
Executive in connection with the IPO and any Annual LTI Awards) shall vest in
full and become immediately exercisable for the remainder of their full term;

B. all equity-based compensation awards other than stock options (including,
without limitation, any such awards granted to the Executive in connection with
the IPO and any Annual LTI Awards) that are outstanding as of the Date of
Termination and held by the Executive which (1) were granted to the Executive
prior to or during the “Reliance Period” as determined pursuant to Treasury
Regulation Section 1.162-27(f)(2) (the “162(m) Reliance Period”) or (2) which
were granted after the 162(m) Reliance Period and are not intended to be
“qualified performance-based compensation” within the meaning of Treasury
Regulation Section 1.162-27(e) or for which the applicable performance period
has ended (awards intended to be “qualified performance-based compensation,
“Qualified Performance Awards”) shall vest in full and all restrictions thereon
shall lapse (provided that any delays in payment or settlement set forth in such
grant or award agreements that are required under Section 409A of the Code shall
remain effective);

C. all equity-based compensation awards other than stock options (including,
without limitation, any stock options granted to the Executive in connection
with the IPO and any Annual LTI Awards) that are outstanding as of the Date of
Termination and held by the Executive which (1) were granted to the Executive
after the 162(m) Reliance Period, (2) are intended to be Qualified Performance
Awards and (3) for which the applicable performance period has not ended shall
remain outstanding and shall continue to vest (or be forfeited) in accordance
with the terms of the applicable award agreement (taking into account, to the
extent applicable, the provisions applicable upon a termination of employment
following a Change of Control) (the rights set forth in clauses A, B and C
collectively, the “Equity Benefits”);

 

-7-



--------------------------------------------------------------------------------

(iii) for the remainder of the Executive’s life and the life of his spouse as of
the date hereof, the Company shall provide them continued health care benefits
(such continued health care benefits and payments, including the Retiree
Coverage (as defined below), collectively, the “Medical Benefits”) as follows:
(A) during the first 18 months following the Date of Termination (the “Initial
Benefits Continuation Period”) such health care benefits shall be provided at
the Company’s sole expense consistent with the Company’s practice under the
Company’s severance plan as in effect on the Date of Termination (other than the
imputation of income for the amount of any deemed premium payments in respect of
the Medical Benefits for all or a portion of the Initial Benefits Continuation
Period as determined to be necessary under applicable law, including
Section 105(h) of the Code); and (B) during the 18-month period immediately
following the Initial Benefits Continuation Period (the “Subsequent Benefits
Continuation Period”), such health care benefits shall be provided under the
Company’s plans, programs, practices and policies providing health care benefits
in the manner required by Section 4980B of the Code or other applicable law
(“COBRA Coverage”), as if the Executive’s employment with the Company had
terminated as of the end of the Initial Benefits Continuation Period, and the
Company shall take such actions as are necessary to cause such COBRA Coverage
not to be offset by the provision of benefits during the Initial Benefits
Continuation Period under this Section 6(a)(iii) and to cause the period of
COBRA Coverage under the Company’s health care benefit plans to commence at the
end of the Initial Benefits Continuation Period. The Executive shall be
responsible for the payment of any COBRA premium during the Subsequent Benefits
Continuation Period, provided that the Company shall make a lump sum payment to
the Executive within ten days of the end of the Initial Benefits Continuation
Period (unless the Executive has theretofore died, in which case, such payment
with respect to the COBRA premium for his surviving spouse shall be paid to the
Executive’s spouse) equal to the cost of such premiums. On the 30th day
following the end of the Subsequent Benefits Period (or with respect to the
Executive’s spouse, on the delayed payment date set forth in the proviso below),
the Company shall pay the Executive a lump sum cash amount equal to the present
value of the cost of premiums for health care coverage as a supplement to
Medicare benefits under an individual policy from a third party insurer, with
such insurer to be selected by the Executive, which coverage in combination with
Medicare benefits shall provide benefits to the Executive and/or his spouse as
of the date hereof that are comparable to those provided to them under the
Company’s group health plan, for the remainder of each of the lives of the
Executive and his spouse as of the date hereof (the payment of such cash amount
and the additional coverage (as set forth in the proviso hereto) to be provided
to the Executive’s spouse as of the date hereof in the event she is not 65 at
the end of the Subsequent Benefits Continuation Period, collectively, the
“Retiree Coverage”); provided, however, that notwithstanding the foregoing, if
the Executive’s spouse as of the date hereof is not 65 at the end of the
Subsequent Benefits Continuation Period (or, as applicable, such other 18-month
period during which she is receiving benefits through COBRA Coverage), she shall
continue to be provided with health care benefits under the Company’s group
health plan until she attains age 65 and shall pay for such continued
participation following the Subsequent Benefits Continuation Period (or, as
applicable, such other 18-month period during which she is receiving benefits
through COBRA Coverage) at the retiree rate and, upon her

 

-8-



--------------------------------------------------------------------------------

attainment of age 65, the Company shall pay the Executive (unless the Executive
has theretofore died, in which case, such payment shall be paid to the
Executive’s surviving spouse) a lump sum cash amount in respect of the
supplemental insurance policy applicable to her described above; and

(iv) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and the
Affiliated Entities through the Date of Termination, and, to the extent the
Executive satisfies any “retirement” based rule of any of the foregoing that
provides for more beneficial treatment to the Executive, the Executive shall be
afforded such more beneficial treatment (such other amounts and benefits and
such more beneficial treatment shall be hereinafter referred to as the “Other
Benefits”).

Notwithstanding the foregoing provisions of this Section 6(a), in the event that
the Executive is a “specified employee” within the meaning of Section 409A of
the Code (as determined in accordance with the methodology established by the
Company as in effect on the Date of Termination) (a “Specified Employee”), the
Severance Payment and the Pro-Rata Incentive Payment shall instead be paid to
the Executive, with interest on any delayed payment at the applicable federal
short-term rate provided for in Section 7872(f)(2)(A) of the Code for the month
in which the Executive’s separation from service occurs compounded semiannually
(“Interest”), on the first business day after the date that is six months
following the Executive’s “separation from service” within the meaning of
Section 409A of the Code (the “Delayed Payment Date”).

Notwithstanding the foregoing provisions of this Section 6(a) or anything in
this Agreement to the contrary, the Medical Benefits that are not non-taxable
medical benefits, “disability pay” or “death benefit” plans within the meaning
of Treasury Regulation Section 1.409A-1(a)(5) shall be provided and administered
in a manner that complies with Treasury Regulation Section 1.409A-3(i)(1)(iv),
which requires that (i) the amount of such benefits provided during one taxable
year shall not affect the amount of such benefits provided in any other taxable
year, except that to the extent such benefits consist of the reimbursement of
expenses referred to in Section 105(b) of the Code, a maximum, if provided under
the terms of the plan providing such Medical Benefit, may be imposed on the
amount of such reimbursements over some or all of the period in which such
benefit is to be provided to the Executive or his spouse, as applicable, as
described in Treasury Regulation Section 1.409A-3(i)(iv)(B), (ii) to the extent
that any such benefits consist of reimbursement of eligible expenses, such
reimbursement must be made on or before the last day of the Executive’s (or, in
the event of the Executive’s death, his surviving spouse’s) taxable year
following the taxable year in which the expense was incurred and (iii) no such
benefit may be liquidated or exchanged for another benefit (such treatment, the
(“409A Medical Benefits Treatment”).

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of (i) Accrued Obligations and the Pro-Rata
Incentive Payment, (ii) the Equity Benefits, (iii) the

 

-9-



--------------------------------------------------------------------------------

provision of the Retiree Coverage for the Executive’s spouse as of the date
hereof in accordance with the 409A Medical Benefits Treatment (which will be in
addition to any rights to COBRA Coverage) and (iv) the timely payment or
provision of the Other Benefits. Accrued Obligations and the Pro-Rata Incentive
Payment shall be paid to the Executive’s estate or beneficiary, as applicable,
in a lump sum in cash within 30 days of the Date of Termination, and the payment
in respect of the Retiree Coverage shall be paid as soon as reasonably
practicable following the Executive’s death. With respect to the provision of
Other Benefits, the term Other Benefits as utilized in this Section 6(b) shall
include, and the Executive’s estate shall be entitled after the Date of
Termination to receive, death benefits as in effect at the Date of Termination
generally with respect to senior executives of the Company.

(c) Permanent Disability. If the Executive’s employment is terminated by reason
of the Executive’s Permanent Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for payment of (i) the Accrued Obligations, (ii) the Pro-Rata Incentive
Payment, (iii) the Equity Benefits, (iv) the provision of the Medical Benefits
in accordance with the 409A Medical Benefits Treatment and (v) the timely
payment or provision of the Other Benefits. Accrued Obligations shall be paid to
the Executive in a lump sum in cash within 30 days of the Date of Termination
and the Pro-Rata Incentive Payment shall be paid to the Executive in a lump sum
in cash on the 65th day following the Date of Termination, provided, that in the
event that the Executive is a Specified Employee, the Pro-Rata Incentive Payment
shall be paid, with Interest, to the Executive on the Delayed Payment Date. In
addition, in the event that the Executive is a Specified Employee, any cash
payments in respect of the Retiree Coverage shall be paid to the Executive (or,
as applicable, his spouse on the date hereof) on the later of (i) the Delayed
Payment Date and (ii) the date that such payments would have otherwise been paid
pursuant to the Retiree Coverage as set forth in Section 6(a)(iii). With respect
to the provision of Other Benefits, the term Other Benefits as utilized in this
Section 6(c) shall include, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits as in effect
at any time thereafter generally with respect to senior executives of the
Company.

(d) Cause. If the Executive’s employment shall be terminated for Cause this
Agreement shall terminate without further obligations to the Executive other
than the obligation to pay or provide to the Executive (i) the Accrued
Obligations and (ii) the timely payment or provision of the Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination.

(e) Other than for Good Reason; Retirement. If, during, upon the expiration of
or following the Employment Period, the Executive’s employment shall be
terminated by the Executive without Good Reason including upon the Executive’s
Retirement, this Agreement shall terminate without further obligations to the
Executive other than the obligation to pay or provide to the Executive (i) the
Accrued Obligations, (ii) the timely payment or provision of the Other Benefits
(which for the avoidance of doubt shall include retirement treatment pursuant to
the terms of the equity award agreements between the Executive and the Company),
and (iii) the provision of the Retiree Coverage in accordance with the 409A
Medical Benefits Treatment (which will be in addition to any rights to COBRA
Coverage). Accrued Obligations shall be paid to the Executive in a lump sum in
cash within 30 days of the Date of Termination. In addition, in the event that
the Executive is a Specified Employee, any cash payments in respect

 

-10-



--------------------------------------------------------------------------------

of the Retiree Coverage shall be paid to the Executive (or, as applicable, his
spouse on the date hereof) on the later of (i) the Delayed Payment Date and
(ii) the date that such payments would have otherwise been paid pursuant to the
Retiree Coverage as set forth in Section 6(a)(iii). A termination prior to a
Change of Control by the Company without Cause or by the Executive for Good
Reason shall be governed by Section 6(f)(ii) below and shall in no event be
governed by this Section 6(e).

(f) Succession Services; Termination Prior to a Change of Control by the Company
without Cause or by the Executive for Good Reason; Other Terminations Prior to a
Change of Control.

(i) Succession Services. If during the Employment Period and prior to a Change
of Control of the Company, the Board (A) requests the Executive to continue to
serve the Company but (1) in a position other than Chief Executive Officer
and/or Chairman and/or (2) with duties that are changed or diminished from the
Executive’s duties as Chief Executive Officer and/or Chairman, and/or
(B) requests the Executive to continue his service to the Company in another
capacity, in each case, as determined by the Board in its sole discretion (after
consultation with the Executive and taking into account the Executive’s business
stature and experience), including without limitation serving as Chairman of the
Board, as a mentor to a new chief executive officer or in any other capacity
(any services under clauses (A) or (B) referred to herein as the “Succession
Services”), then, subject to the Executive’s continued provision of the
Succession Services on the terms established by the Board, the Executive shall
be eligible for the compensation described in Section 4 of this Agreement until
the earlier of the Date of Termination and the expiration of the Employment
Period. Upon the cessation of the Succession Services upon the expiration of the
Employment Period, the Executive shall be considered to have terminated
employment due to his Retirement and the provisions of Section 6(e) above shall
apply. For purposes of the foregoing, it is intended that the level of services
required in connection with any Succession Services shall be sufficient to
ensure that any such changes in the Executive’s positions and/or duties do not
constitute a “separation from service” within the meaning of Section 409A of the
Code.

(ii) Termination Prior to a Change of Control by the Company without Cause or by
the Executive for Good Reason. If, during the Employment Period and prior to a
Change of Control of the Company, (A) the Company terminates the Executive’s
employment without Cause (as modified by the final paragraph of Section 5(b) of
this Agreement), including a termination by the Company in connection with the
Company’s chief executive officer succession planning and a termination prior to
the expiration of the Employment Period while the Executive is providing the
Succession Services due to the Board electing to discontinue the Succession
Services prior to the expiration of the Employment Period, and in all events
other than due to the Executive’s unwillingness or failure to perform the
Succession Services on the terms established by the Board, or (B) the Executive
terminates his employment for Good Reason (as modified by the final paragraph of
Section 5(c) of this Agreement), this Agreement shall terminate without further
obligations to the Executive other than the obligation to pay or provide to the
Executive the following payments and benefits (with respect to the payments and
benefits specified in clauses (2), (3) and (5) below, subject to the Executive’s
execution and non-

 

-11-



--------------------------------------------------------------------------------

revocation of a Waiver and Release no later than the 56th day after the Date of
Termination): (1) the Accrued Obligations, (2) a pro-rata Annual Incentive
Payment, as determined by the Compensation Committee under the Incentive Plan,
based on the Company’s performance for the fiscal year of the Company in which
the Date of Termination occurs on the same basis as other executive officers (as
opposed to the Pro-Rata Incentive Payment), and pro-rated based on the portion
of the Company’s fiscal year elapsed through the Date of Termination, (3) the
provision of the Medical Benefits in accordance with the 409A Medical Benefits
Treatment, (4) the timely payment or provision of the Other Benefits (which for
the avoidance of doubt shall include retirement treatment pursuant to the terms
of the equity award agreements between the Executive and the Company), and (5) a
lump sum cash payment equal to the Remaining Balance Payment. The following
payments under this Section 6(f)(ii) shall be paid at the following times:
(x) the Accrued Obligations shall be paid to the Executive in a lump sum in cash
within 30 days of the Date of Termination, (y) the pro-rata Annual Incentive
Payment determined as described in clause (2) above shall be paid at such time
as the Company otherwise makes incentive payments for such fiscal year (which
shall in no event be later than two and a half (2 1/2) months following the end
of the fiscal year for which the annual incentive payment is awarded), and
(z) the Remaining Balance Payment shall be paid on the 65th day after the Date
of Termination, provided, that in the event that the Executive is a Specified
Employee, the Remaining Balance Payment shall be paid, with Interest, on the
Delayed Payment Date. In addition, in the event that the Executive is a
Specified Employee, any cash payments in respect of the Retiree Coverage shall
be paid to the Executive (or, as applicable, his spouse on the date hereof) on
the later of (I) the Delayed Payment Date and (II) the date that such payments
would have otherwise been paid pursuant to the Retiree Coverage as set forth in
Section 6(a)(iii).

(iii) Termination Prior to a Change of Control Other than Due to Death,
Permanent Disability or for Cause and Other than as Described in
Section 6(f)(ii). Notwithstanding anything contained herein to the contrary, in
the event that (A) the Board requests the Executive to provide the Succession
Services, and the Executive is unwilling to continue serving the Company on the
terms established by the Board, (B) the Executive ceases providing the
Succession Services prior to the date so requested by the Board, or (C) the
Board discontinues the Succession Services due to the Executive’s failure to
perform the Succession Services on the terms established by the Board (and, in
each case, there are no other circumstances that constitute the basis for a
termination for Cause), the Executive shall be considered to have terminated
employment due to Retirement and the provisions of Section 6(e) above shall
apply. Notwithstanding anything contained in this Agreement to the contrary, in
the event of the Executive’s incapacity due to physical or mental illness, the
normal Company policy shall apply.

(g) Effect of Termination on Other Positions. Except as may otherwise be
requested by the Board, if, on the Date of Termination, the Executive is a
member of the Board or the board of directors of any of the Company’s
subsidiaries, or holds any other position with the Company or its subsidiaries,
the Executive shall be deemed to have resigned from all such positions as of the
date of his termination of employment with the Company. The Executive agrees to
execute such documents and take such other actions as the Company may request to
reflect such resignations.

 

-12-



--------------------------------------------------------------------------------

7. Full Settlement; Legal Fees. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any setoff, counterclaim, recoupment, defense
or other claim, right or action which the Company may have against the Executive
or others. In no event shall the Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and such amounts shall
not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses that the Executive may reasonably incur as a result of
any contest by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus, in
each case, Interest, provided that the Executive prevails on any material issue
in such contest. In order to comply with Section 409A of the Code, (i) in no
event shall the payments by the Company under this Section 7 be made later than
the end of the calendar year next following the calendar year in which such fees
and expenses were incurred, provided, that the Executive shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; (ii) the amount of such legal fees and expenses that the Company
is obligated to pay in any given calendar year shall not affect the legal fees
and expenses that the Company is obligated to pay in any other calendar year;
(iii) the Company’s obligation to pay the Executive’s legal fees shall terminate
on the 20th anniversary of the Effective Date; and (iv) the Executive’s right to
have the Company pay such legal fees and expenses may not be liquidated or
exchanged for any other benefit.

8. Limitation on Payments Under Certain Circumstances.

(a) Anything in this Agreement to the contrary notwithstanding, in the event the
Accounting Firm (as defined below) shall determine that receipt of all Payments
(as defined below) would subject the Executive to the excise tax under
Section 4999 of the Code, the Accounting Firm shall determine whether to reduce
any of the Payments paid or payable pursuant to this Agreement (the “Agreement
Payments”) so that the Parachute Value (as defined below) of all Payments, in
the aggregate, equals the Safe Harbor Amount (as defined below). The Agreement
Payments shall be so reduced only if the Accounting Firm determines that the
Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if the Agreement Payments were so reduced. If the Accounting
Firm determines that the Executive would not have a greater Net After-Tax
Receipt of aggregate Payments if the Agreement Payments were so reduced, the
Executive shall receive all Agreement Payments to which the Executive is
entitled hereunder.

(b) If the Accounting Firm determines that aggregate Agreement Payments should
be reduced so that the Parachute Value of all Payments, in the aggregate, equals
the Safe Harbor Amount, the Company shall promptly give the Executive notice to
that effect and a copy of the detailed calculation thereof. All determinations
made by the Accounting Firm under this Section 8 shall be binding upon the
Company and the Executive and shall be made as soon as reasonably practicable
and in no event later than 15 days following the Date of Termination. For
purposes of reducing the Agreement Payments so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount, only amounts payable
under this Agreement (and

 

-13-



--------------------------------------------------------------------------------

no other Payments) shall be reduced. The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing the cash payments (to the
extent such amounts are considered Payments) under the following sections in the
following order: (1) any Payments under Section 6(a)(i)(C), (2) any Payments
under Section 6(a)(i)(B) and (3) any other cash Agreement Payments that would be
made upon a termination of the Executive’s employment, beginning with payments
that would be made last in time. All fees and expenses of the Accounting Firm
shall be borne solely by the Company.

(c) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of the Executive pursuant to this Agreement that should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Safe Harbor Amount hereunder. In the event that the Accounting Firm, based
upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or the Executive that the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, the
Executive shall promptly (and in no event later than 60 days following the date
on which the Overpayment is determined) pay any such Overpayment to the Company
together with interest at the applicable federal short-term rate provided for in
Section 7872(f)(2)(A) of the Code compounded semiannually; provided, however,
that no amount shall be payable by the Executive to the Company if and to the
extent such payment would not either reduce the amount on which the Executive is
subject to tax under Section 1 and Section 4999 of the Code or generate a refund
of such taxes. In the event that the Accounting Firm, based upon controlling
precedent or substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be paid promptly (and in no event later
than 60 days following the date on which the Underpayment is determined) by the
Company to or for the benefit of the Executive together with interest at the
applicable federal short-term rate provided for in Section 7872(f)(2) (A) of the
Code compounded semiannually.

(d) To the extent requested by the Executive, the Company shall cooperate with
the Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by the Executive
(including without limitation, the Executive’s agreeing to refrain from
performing services pursuant to a covenant not to compete or similar covenant)
before, on or after the date of a change in ownership or control of the Company
(within the meaning of Q&A-2(b) of the final regulations under Section 280G of
the Code), such that payments in respect of such services may be considered
reasonable compensation within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the
final regulations under Section 280G of the Code and/or exempt from the
definition of the term “parachute payment” within the meaning of Q&A-2(a) of the
final regulations under Section 280G of the Code in accordance with Q&A-5(a) of
the final regulations under Section 280G of the Code.

(e) Definitions. The following terms shall have the following meanings for
purposes of this Section 8.

 

-14-



--------------------------------------------------------------------------------

(i) “Accounting Firm” shall mean a nationally recognized certified public
accounting firm that is selected by the Company for purposes of making the
applicable determinations hereunder and reasonably acceptable to the Executive,
which firm shall not, without the Executive’s consent, be a firm serving as
accountant or auditor for the individual, entity or group effecting the change
of control.

(ii) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws that applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Accounting
Firm determined to be likely to apply to the Executive in the relevant tax
year(s).

(iii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment.

(iv) “Payment” shall mean any payment, distribution or benefit in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

(v) “Safe Harbor Amount” means (x) 3.0 times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code, minus (y) $1.00.

9. Restrictive Covenants.

(a) Return of Company Property. All records, files, memoranda, reports, customer
information, client lists, documents and equipment relating to the business of
the Company, which the Executive prepares, possesses or comes into contact with
while the Executive is an employee of the Company, shall remain the sole
property of the Company. The Executive agrees that upon the termination of his
employment, he shall provide to the Company all documents, papers, files or
other material in his possession and under his control that are connected with
or derived from his services to the Company. The Executive agrees that the
Company owns all work product, patents, copyrights and other material produced
by the Executive during the Executive’s employment with the Company.

(b) Confidential Information. The Executive shall not at any time, whether
during the Executive’s employment or following the termination of the
Executive’s employment, for any reason whatsoever, directly or indirectly,
disclose or furnish to any entity, firm, corporation or person, except as
otherwise required by law, any confidential or proprietary information of the
Company with respect to any aspect of its operations, business or clients.
“Confidential or proprietary information” shall mean information generally
unknown to the

 

-15-



--------------------------------------------------------------------------------

public to which the Executive gains access by reason of the Executive’s
employment by the Company and includes, but is not limited to, information
relating to all present or potential customers, business and marketing plans,
sales, trading and financial data and strategies and operational costs.

(c) Nonsolicitation. During the Employment Period (except in the performance of
his duties to the Company hereunder) and for one year following the termination
of the Executive’s employment for any reason or no reason, the Executive shall
not, directly or indirectly: (i) solicit or induce, or cause others to solicit
or induce, any employees of the Company to leave the Company or in any way
modify their relationship with the Company; (ii) encourage or assist in the
hiring process of any employees of the Company or in the modification of any
such employee’s relationship with the Company, or cause others to participate,
encourage or assist in the hiring process of any employees of the Company; or
(iii) solicit the trade or patronage of any clients or customers or any
prospective clients or customers of the Company.

(d) Enforcement. The Executive acknowledges and agrees that: (i) the purposes of
the foregoing covenants are to protect the goodwill and confidential or
proprietary information of the Company, and to prevent the Executive from
interfering with the business of the Company as a result of or following
termination of the Executive’s employment with the Company; (ii) because of the
nature of the business in which the Company and its affiliates are engaged and
because of the nature of the confidential and proprietary information to which
the Executive has access, it would be impractical and excessively difficult to
determine the actual damages of the Company in the event the Executive breached
any of the covenants of this Section 9; (iii) remedies at law (such as monetary
damages) for any breach of the Executive’s obligations under this Section 9
would be inadequate; and (iv) the terms of the covenants are sufficiently
limited to protect the legitimate interests of the Company and impose no undue
hardship on the Executive. The Executive therefore agrees and consents that if
the Executive commits any breach of a covenant under this Section 9 or threatens
to commit any such breach, the Company shall have the right (in addition to, and
not in lieu of, any other right or remedy that may be available to it) to
temporary and permanent injunctive relief from a court of competent jurisdiction
located in the State of California, or in any state in which the Executive
resides, without posting any bond or other security and without the necessity of
proof of actual damage. With respect to any provision of this Section 9 finally
determined by a court of competent jurisdiction to be unenforceable, the
Executive and the Company hereby agree that such court shall have jurisdiction
to reform this Agreement or any provision hereof so that it is enforceable to
the maximum extent permitted by law, and the parties agree to abide by such
court’s determination. If any of the covenants of this Section 9 is determined
to be wholly or partially unenforceable in any jurisdiction, such determination
shall not be a bar to or in any way diminish the rights of the Company to
enforce any such covenant in any other jurisdiction. In no event may a breach or
threatened breach of the covenants in this Section 9 constitute a basis for the
Company to suspend the Executive’s right to receive any payments or benefits to
which he is otherwise entitled under this Agreement.

10. Successors. (a) This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive.
This Agreement and any rights and benefits hereunder shall inure to the benefit
of and be enforceable by the Executive’s legal representatives, heirs or
legatees. This Agreement and any rights and

 

-16-



--------------------------------------------------------------------------------

benefits hereunder shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(b) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to satisfy
all of the obligations under this Agreement in the same manner and to the same
extent that the Company would be required to satisfy such obligations if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

11. Miscellaneous.

(a) Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. Within the time period permitted under Section 409A
or any IRS or Department of Treasury regulations, rules or other guidance issued
thereunder, the Company may, in consultation with the Executive, modify this
Agreement in the least restrictive manner necessary and without any diminution
in the value of the payments to the Executive, in order to cause the provisions
of this Agreement to comply with the requirements of Section 409A of the Code,
so as to avoid the imposition of taxes and penalties on the Executive pursuant
to Section 409A of the Code.

(b) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(c) Applicable Law. The provisions of this Agreement shall be construed in
accordance with the internal laws of the State of California, without regard to
the conflict of law provisions of any state.

(d) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement shall be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).

(e) Waiver of Breach. No waiver by any party hereto of a breach of any provision
of this Agreement by any other party, or of compliance with any condition or
provision of this Agreement to be performed by such other party, shall operate
or be construed as a waiver of any subsequent breach by such other party of any
similar or dissimilar provisions and conditions at the same or any prior or
subsequent time. The failure of any party hereto to take any action by reason of
such breach shall not deprive such party of the right to take action at any time
while such breach continues.

(f) Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid, or prepaid overnight
courier to the parties at the

 

-17-



--------------------------------------------------------------------------------

addresses set forth below (or such other addresses as shall be specified by the
parties by like notice):

to the Company:

Visa Inc.

P.O. Box 8999

San Francisco, California 94128-8999

Attention: General Counsel

or to the Executive:

At the most recent address maintained

by the Company in its personnel records

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt. Such notices, demands, claims and other
communications shall be deemed given in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery; or in the case of certified or registered U.S. mail, five days
after deposit in the U.S. mail; provided, however, that in no event shall any
such communications be deemed to be given later than the date they are actually
received.

(g) Section 409A.(i) General. It is intended that this Agreement shall comply
with the provisions of Section 409A of the Code and the Treasury regulations
relating thereto, or an exemption to Section 409A of the Code. Any payments that
qualify for the “short-term deferral” exception or another exception under
Section 409A of the Code shall be paid under the applicable exception. For
purposes of the limitations on nonqualified deferred compensation under
Section 409A of the Code, each payment of compensation under this Agreement
shall be treated as a separate payment of compensation for purposes of applying
the Section 409A of the Code deferral election rules and the exclusion under
Section 409A of the Code for certain short-term deferral amounts. All payments
to be made upon a termination of employment under this Agreement may only be
made upon a “separation from service” under Section 409A of the Code and any
references to termination of employment or the Executive’s Date of Termination
shall mean and refer to the date of his “separation from service” as that term
is defined under Section 409A of the Code. If the Participant is considered a
Specified Employee, any payment that constitutes nonqualified deferred
compensation within the meaning of Section 409A that is otherwise due to the
Participant under this Agreement during the six-month period following his
separation from service on account of his separation from service shall be
accumulated and paid to the Executive on the Delayed Payment Date. In no event
may the Executive, directly or indirectly, designate the calendar year of any
payment under this Agreement. If the Executive dies during the Section 409A
postponement period, the amounts and entitlements delayed on account of
Section 409A shall be paid to the personal representative of his estate on the
first to occur of the Delayed Payment Date or 30 days after the date of the
Executive’s death.

 

-18-



--------------------------------------------------------------------------------

(ii) In-Kind Benefits and Reimbursements. To the extent not otherwise specified
in this Agreement, all (A) reimbursements and (B) in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (1) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement); (2) the amount of expenses eligible for reimbursement, or in kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in kind benefits to be provided, in any other calendar
year, except to the extent such benefits consist of the reimbursement of
expenses referred to in Section 105(b) of the Code, a maximum, if provided under
the terms of the plan providing such medical benefit, may be imposed on the
amount of such reimbursements over some or all of the period in which such
benefit is to be provided to the Executive or his spouse, as applicable, as
described in Treasury Regulation Section 1.409A-3(i)(iv)(B); (3) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred; and
(4) the right to reimbursement or in kind benefits is not subject to liquidation
or exchange for another benefit.

(k) Survivorship. Upon the expiration or other termination of this Agreement
and/or the Employment Period, the respective rights and obligations of the
parties hereto shall survive such expiration or other termination to the extent
necessary to carry out the intentions of the parties under this Agreement,
including without limitation, the rights of the Executive and the Executive’s
spouse as of the date hereof (in the case of the Executive’s spouse, following
the Executive’s death) under Section 6 of this Agreement.

(l) Entire Agreement. From and after the Effective Date, this Agreement shall
supersede any other employment, severance or change of control agreement between
the parties with respect to the subject matter hereof, including the Prior
Agreement.

(m) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

-19-



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

 

JOSEPH W. SAUNDERS

/s/ JOSEPH W. SAUNDERS

VISA INC. By:  

/s/ John A. Swainson

Name: John A. Swainson Title: Member of the Board of Directors

 

-20-



--------------------------------------------------------------------------------

Exhibit A

WAIVER AND RELEASE

PLEASE READ THIS WAIVER AND RELEASE CAREFULLY. IT INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS UP TO AND INCLUDING THE DATE THAT THIS WAIVER AND
RELEASE (THIS “RELEASE”) IS EXECUTED BY THE EXECUTIVE.

For and in consideration of the payments and other benefits due to JOSEPH W.
SAUNDERS (the “Executive”) pursuant to the Amended and Restated Employment
Agreement (the “Employment Agreement”) entered into as of December [—], 2010, by
and between Visa Inc. (the “Company”) and the Executive, and for other good and
valuable consideration, the Executive irrevocably and unconditionally releases
and forever discharges the Company and each and all of its present and former
officers, agents, directors, managers, employees, representatives, affiliates,
shareholders, members, and each of their successors and assigns, and all persons
acting by, through, under or in concert with it, and in each case individually
and in their official capacities (collectively, the “Released Parties”), from
any and all charges, complaints, grievances, claims and liabilities of any kind
or nature whatsoever, known or unknown, suspected or unsuspected (hereinafter
referred to as “claim” or “claims”) which the Executive at any time heretofore
had or claimed to have or which the Executive may have or claim to have
regarding events that have occurred up to and including the date of the
Executive’s execution of this Release, including, without limitation, any and
all claims related, in any manner, to the Executive’s employment or the
termination thereof. In particular, the Executive understands and agrees that
the Executive’s release includes, without limitation, all matters arising under
any federal, state, or local law, including civil rights laws and regulations
prohibiting employment discrimination on the basis of race, color, religion,
age, sex, national origin, ancestry, disability, medical condition, veteran
status, marital status and sexual orientation, or any other characteristic
protected by federal, state or local law including, but not limited to, claims
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the Older Workers Benefit
Protection Act of 1990, as amended, the Americans with Disabilities Act, the
Rehabilitation Act, the Occupational Safety and Health Act, the Family and
Medical Leave Act, the Employee Retirement Income Security Act of 1974 (except
as to vested benefits, if any), the Worker Adjustment and Retraining
Notification Act, the California Fair Employment and Housing Act, the California
Family Rights Act, the California Worker Adjustment and Retraining Notification
Act, federal and state wage and hour laws, or any common law, public policy,
contract (whether oral or written, express or implied) or tort law, or any other
federal, state or local law, regulation, ordinance or rule having any bearing
whatsoever.

The Executive must sign and return this Release by personal or guaranteed
overnight delivery to the attention of «contact_name», Visa Inc., 900 Metro
Center Boulevard, Foster City, California 94404, no earlier than the Date of
Termination (as defined in the Employment Agreement) and no later than
«Sign_date», which is the 56th day following the Date of Termination. The
Executive can revoke this Release within seven days after executing this Release
by sending written notification to the Company of Executive’s intent to revoke
this Release, and this Release shall not become effective or

 

-21-



--------------------------------------------------------------------------------

enforceable until such revocation period has expired. The Executive’s written
notification of the intent to revoke this Release must be sent to
«contact_name», Visa Inc., by personal delivery or guaranteed overnight
delivery, at 900 Metro Center Boulevard, Foster City, California 94404, within
seven days after the Executive executed this Release.

The Executive waives all rights under section 1542 of the Civil Code of the
State of California or any comparable or analogous provision of Federal law or
any other state law. Section 1542 provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

The Executive acknowledges that he/she may have sustained losses that are
currently unknown or unsuspected, and that such damages or losses could give
rise to additional causes of action, claims, demands and debts in the future.
Nevertheless, the Executive acknowledges that this Release has been agreed upon
in light of this realization and, being fully aware of this situation, the
Executive nevertheless intends to release the Company from any and all such
unknown claims, including damages which are unknown or unanticipated. The
parties understand the word “claims” to include all actions, claims, and
grievances, whether actual or potential, known or unknown, and specifically but
not exclusively all claims arising out of the Executive’s employment and the
termination thereof. All such “claims” (including related attorneys’ fees and
costs) are forever barred by this Release and without regard to whether those
claims are based on any alleged breach of a duty arising in a statute, contract,
or tort; any alleged unlawful act, including, without limitation, age
discrimination; any other claim or cause of action; and regardless of the forum
in which it might be brought.

Notwithstanding anything else herein to the contrary, this Release shall not
affect, and the Executive does not waive: (i) rights to indemnification the
Executive may have under (A) applicable law, (B) any other agreement between the
Executive and a Released Party and (C) as an insured under any director’s and
officer’s liability insurance policy now or previously in force; (ii) any right
the Executive may have to obtain contribution in the event of the entry of
judgment against the Executive as a result of any act or failure to act for
which both the Executive and the Company or any of its affiliates or
subsidiaries (collectively, the “Affiliated Entities”) are jointly responsible;
(iii) the Executive’s rights to benefits and payments under any stock options,
restricted stock, restricted stock units or other incentive plans or under any
retirement plan, welfare benefit plan or other benefit or deferred compensation
plan, all of which shall remain in effect in accordance with the terms and
provisions of such benefit and/or incentive plans and any agreements under which
such stock options, restricted shares, restricted stock units or other awards or
incentives were granted or benefits were made available; (iv) the Executive’s
rights as a stockholder of any of the Affiliated Entities; (v) any obligations
of the Affiliated Entities under the Employment Agreement; or (vi) any claims by
the Executive that cannot be released by a private settlement agreement.

The Executive acknowledges and agrees that the Executive: (a) has been given at
least 21 days within which to consider this Release and its ramifications and
discuss the terms of

 

-22-



--------------------------------------------------------------------------------

this Release with the Company before executing it (and that any modification of
this Release, whether material or immaterial, will not restart or change the
original 21 day consideration period) and the Executive fully understands that
by signing below the Executive is voluntarily giving up any right which the
Executive may have to sue or bring any other claims against the Released
Parties; (b) has been given seven days after returning this Release to the
Company to revoke this Release; (c) has been advised to consult legal counsel
regarding the terms of this Release; (d) has carefully read and fully
understands all of the provisions of this Release; (e) knowingly and voluntarily
agrees to all of the terms set forth in this Release; and (f) knowingly and
voluntarily intends to be legally bound by the same. The Executive also
understands that, notwithstanding anything in this Release to the contrary,
nothing in this Release shall be construed to prohibit the Executive from
(i) filing a charge or complaint with the Equal Employment Opportunity
Commission or Department of Fair Employment and Housing or any other federal,
state or local administrative or regulatory agency, or (ii) participating in any
investigation or proceedings conducted by the Equal Employment Opportunity
Commission or Department of Fair Employment and Housing or any other federal,
state or local administrative or regulatory agency; however, the Executive
expressly waives the right to any relief of any kind in the event that the Equal
Employment Opportunity Commission or Department of Fair Employment and Housing
or any other federal, state or local administrative or regulatory agency pursues
any claim on the Executive’s behalf.

This Release is final and binding and may not be changed or modified except in a
writing signed by both parties.

 

 

    

 

Date      Joseph W. Saunders

 

-23-